Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 Pursuant to Section 906 of the Public Company Accounting Reform and Investor Protection Act of 2002 (18 U.S.C. 1350, as adopted), Bryan P. Healey, the Chief Executive Officer and Chief Financial Officer of Kent Financial Services, Inc., (the "Company"), hereby certifies that, to the best of hisknowledge: 1. The Annual Report on Form 10-K of the Company for the period ended December 31, 2011, (the "Annual Report"), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:March 20, 2012 /s/ Bryan P. Healey Bryan P. Healey Chief Executive Officer (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer)
